tax_exempt_and_government_entities_division department of the-treasury internal_revenue_service tege examinations attn mandatory review mc dal commerce st dallas tx date date number release date legend org organization name xx date address address org address employer_identification_number person to contact id number contact numbers voice fax certified mail - return receipt requested dear in a determination_letter issued in july 19xx you were held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code the code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective january 20xx this is a final adverse determination_letter with regard to your status under sec_501 of the code we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on march_ of your exempt status under sec_501 of the code __ you signed form 6018-a consent to proposed action agreeing to the revocation you have filed taxable returns on form s us corporation income_tax return for the year s ended december 20xx and 20xx for future periods you are required to file form_1120 with the appropriate service_center indicated in the instructions for the return you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter sincerely nanette m downing director eo examinations enclosures form 6018-a tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear if you accept our findings please write or call the contact person at the telephone number or address shown in the heading of this letter we are enclosing a copy of our report of examination explaining proposed adjustments to the amount of your tax for the year s shown above the report identifies the act or failure to act on which these adjustments are based and which requires correction if you do not accept our findings you may appeal the proposed adjustments through our appeals_office publication and publication exempt_organization appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process catalog number 34805n if you request a conference with appeals you must submit a written protest within days from the date of this letter an appeals officer will review your case the appeals_office is independent of the director eo examinations most disputes considered by appeals are resolved informally and promptly you may also request that we seek technical_advice as explained in publication a technical_advice decision is reached with which you do not agree you may then appeal that decision to the appeals_office as explained above letter if if we do not hear from you within days from the date of this letter we will issue a statutory_notice_of_deficiency based on the adjustments shown in the report of examination we will also notify appropriate state officials of the adjustment in accordance with sec_6104 of the internal_revenue_code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely nanette downing director eo examinations enclosures publication publication publication report of examination copy of this letter letter catalog number 34805n form_8 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org 20xx12 legend org organization name city city co-1 xx date state state county county co-2 co-3 companies issues whether this exempt organization's eo activities permit it to continue to be exempt under sec_501 in the alternative if the organization’s exempt status under sec_501 is upheld should the nonexempt activities’ income be taxable as unrelated_business_income under sec_511 of the code facts org org was granted exemption under sec_501 on 19xx the eo’s exempt_purpose as stated in certificate of incorporation is for which the corporation is formed are to encourage and support the industries of the state afford a medium of cooperation among the industries work for constructive policies oppose class legislation to initiate encourage foster and promote constructive activities on behalf of industry org supports any industry organization or business public or private- service or manufacturing with one or more employees the 20xx form_990 states that the organization’s primary purpose is to support industries in central state the eo’s brochure states org’s territory covers two-thirds of the geographical area within the state of state with a concentration of members in city county county county county city city city city city and city businesses from all sectors of the economy in central state it represents approximately the brochure also states membership in invitation is comprised of both large and small manufacturers educational institutions banks hospitals insurance_companies and utilities located throughout which is by from the eo’s brochure on their website our purpose org is an employer association providing members in training and practical business solutions with information vision to be a primary resource for business employer and human resource needs form 886-a crev department of the treasury - internal_revenue_service page -1- department of the treasury - internal_revenue_service form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items 20xx12 org mission org’s primary mission is to provide high quality information advice training and services to employers in the areas of human resource management and operational effectiveness org will remain responsive and adaptive to its members’ needs based upon a written response to an information_document_request the eo’s program service activities consist of the following human resources - training consultation forms and procedures on wide variety of hr topics service provider co-1 service description help with understanding and compliance with labor employment law practices state federal regulations and human resources best practices frequency of service ongoing time spent resources utilized of time goes to this email telephone and website resources are utilized biggest resource is utilization of my time how provided through website newsletter email seminars and meetings purpose served education of members and assistance to them in developing assessments - pre-employment testing anti-discrimination employee developmental w a q service provider profiles international provides pre-employment testing service description employment screening compliance and employee development tools frequency of service ongoing availability minimal utilization of assessments time spent resources utilized minimal time spent minimal demand on resources how provided services provided via org’s website purpose served provide members with a validated and anti-discriminatory means of screening candidates for employment and job selection insurance - health insurance and long term care insurance benefit sec_1 a d service provider co-2s health insurance co-3 long term care service description co-2’s small_group health plan is offered to members with employees members who enroll get free vision care and free employee assistance plan benefits co-3’s long term care insurance product is offered to org members at a discounted rate frequency of service these services are offered on an ongoing basis to org members time spent resources utilized most of org’s efforts involve awareness and promotion through the newsletter emails and website how provided services are provided by a third party purpose served none provided form 886-a rev department of the treasury - internal_revenue_service page -2- department of the treasury - internal_revenue_service form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items 20xx12 org seminars such as software training and seminars on hr and managerial topics service provider org central state community college and an occasional outside instructor service description training is offered on in microsoft office suite word excel powerpoint and access - versions 20xx and frequency of service 20xx training is also offered on a variety of topics relating to management supervisory skills labor employment law and state federal regulation compliance issues time spent resources utilized there are approximately seminars per year half are human resources related the other half related to software training how provided most of the human resources seminars are provided at org’s office conference room all of the software training classes are conducted in the central state community college’s computer lab purpose served the training fulfills a need employers have to develop their employees or to upgrade their skills which they are unable to deliver themselves background checks -- involving criminal records in-depth employment verification driving records education verification social_security personal and professional references service provider capital association industries city state service description reference and background service offers a number of service options allowing companies to select only those reports necessary to meet their specific job-related needs options criminal records basic and in depth employment verification driving records education verification social_security personal and professional references frequency of service ongoing time spent resources utilized org promotes the service through it’s’ newsletter emails and website how provided services are provided to members online through a third party in city state purpose served companies conduct background checks to protect themselves against negligent hiring false skill or training claims workplace violence employee theft and fraud and lawsuits false claims org offers these services to members at much less cost than national providers annual wage benefits survey - a free service provided to all members who participate in the survey the survey is available for purchase to non-participating members and nonmembers for a fee service provider service description the survey provides job classification data information on benchmark jobs serve as the basis for establishing pay ranges and provide a framework for establishing minimum salaries it also provides information on key employer_provided benefits form 886-a cev department of the treasury - internal_revenue_service page -3- form_886 a department of the treasury - internal_revenue_service name of taxpayer explanation of items org schedule no or exhibit year period ended 20xx12 frequency of service annually o e time spent resources utilized considerable time is spent devising the survey questionnaire determining it’s’ scope content and format from survey questionnaire to publishing the final results might entail several weeks of time how provided the questionnaire and survey result are provided via email in ms word or pdf format currently exploring the capability of offering the questionnaire online purpose served enables participating companies to be aware of the marketplace salaries and benefits being offered by others as they compare with their own employment services - we offer free listing of their job openings on our website we also allow candidates to post a brief resume to our website a a service provider service description this service is not a mainstream activity of the organization it is more of a courtesy service to applicants seeking positions and to employers seeking qualified applicants occasionally we are asked to help an employer with their search when we find a qualified candidate we will request a small fee of usually of base salary frequency of service this is extremely rare it has occurred only once in the nine years have been here time spent resources utilized time spent is associated with receiving and posting resumes and job opening member companies want us to list on our website this service does not place a big demand on our time or resources how provided service is provided via emails and our website purpose served this service is more of a courtesy to members and those seeking employment with them it is possible that this service could be further developed but with current staffing it would not necessarily be managed as it should to be successful information from the eo’s 20xx form_990 on page part line the eo’s total revenue is dollar_figure on page part line program service revenue is dollar_figure included in program service revenue are the following seminar income consulting income training services dollar_figuredollar_figure dollar_figuredollar_figure dollar_figure dollar_figure on page part line membership dues are dollar_figuredollar_figure form 886-a crev department of the treasury - internal_revenue_service page -4- form_8 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org 20xx12 on page part line interest on savings and temporary cash investments is dollar_figure on page part line 9c net_income from fundraising activities sponsoring a golf tournament is dollar_figuredollar_figure on page part vii the exclusion code of was used to exclude program service revenue from unrelated_business_income law in sec_501 of the code it defines business_leagues chambers_of_commerce real-estate boards boards_of_trade or professional_football_leagues whether or not administering a pension fund for football players not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual in sec_1_501_c_6_-1 of the regulations it provides that a business league is an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried on for profit it is an organization of the same general class as a chamber of commerce or board_of trade thus its activities should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons an organization whose purpose is to engage in a regular business of a kind ordinarily carried on for profit even though the business is conducted on a cooperative basis or produces only sufficient income to be self sustaining is not a business league sec_1_513-1 of the regulations provides that the term trade_or_business for purposes of sec_513 of the code has the same meaning it has in sec_162 and generally includes any activity carried on for the production_of_income from the sale_of_goods or services in sec_1_513-1 d of the regulations in defining unrelated_trade_or_business provides that where the production or distribution of the goods or the performance of ' the services does not contribute importantly to the accomplishment of the exempt purposes of an organization the income from the sale of the goods or the performance of the services does not derive from the conduct of related trade_or_business in sec_1_162-20 of the regulations it says attempting to influence legislation germane to the common business interests of an organization's members constitutes grass-roots lobbying for which no business deduction for example the allocable portion of members’ dues is allowed form 886-acrev department of the treasury - internal_revenue_service page form_8 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org 20xx12 in revrul_56_65 it states that a local organization whose principle activity consists of furnishing particular information and specialized individual services to its individual members through publications and other means is performing particular services for individual persons such an eo is therefore not entitled to exemption under sec_501 in revrul_59_391 it states tax exemption has been denied for lack of a sufficient common business_interest involving an organization of individuals engaged in different trades or professions not in competition who exchanged business information in revrul_61_177 it follows therefore that its legislative activities are germane to the attainment of its objectives accordingly it is held that it qualifies for exemption from federal_income_tax as a business league within the contemplation of sec_501 of the code even though its sole activity is the advocacy of legislation in revrul_67_182 it states that a business league was denied exemption for maintaining a library for its members’ use revrul_68_264 defines a articular service for the purposes of sec_501 of the code as an activity that serves as a convenience or economy to the members of the organization in the operation of their own businesses in revrul_68_265 it states that a tax-exempt business league will lose its exemption because it performs particular services for individual members only where the services are a principal or sole undertaking of the organization revrul_73_411 states trade associations or business_leagues under section’ c are similar to chambers_of_commerce except that they serve only the common business interests of the members of a single line_of_business or of the members of closely related lines of business within a single industry in revrul_74_81 it states that by providing group workmen’s compensation insurance for its members the organization relieves the members of obtaining this insurance on an individual basis resulting in a convenience in the conduct of their businesses therefore the organization is rendering particular services for individual persons as distinguished from the improvement of business conditions in the contracting and related industries generally revrul_81_175 defines the term particular services for the purposes of sec_501 of the code as acting in a manner which provides an economy or a convenience for members in the operation of their own businesses in 71_f2d_142 2d cir it was ruled that an organization was held not to be entitled to tax exemption form 886-acev department of the treasury - internal_revenue_service page -6- form_8 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service 20xx12 org as a business league because nothing is done to advance the interests of the community or to improve the standards or conditions of a particular trade in 90_f2d_47 c a date exemption from petitioner from taxation must be denied on the ground that the purpose to engage in a business of a kind ordinarily carried on for profit is not incidental to a main or principal purpose but is in fact a principal or main purpose in 734_f2d_71 1st cir the court noted that a business league must not only improve the conditions of a line_of_business but must do so in a way different from simply supplying products or services to its members the problem with the services in mib however was that the information exchange is developed around responding to individual member requests for data relevant to applicants seeking to buy insurance from that member d while business_leagues chiefly perform services for members collectively mib performs specific services for individual members in 283_fsupp_1013 d c tenn date the district_court bailey brown chief_judge held that unincorporated association engaged in regular business of providing as one of its two main purposes and as substantial part of its total activity majority of its members with individual services of kind ordinarily carried on for profit was not a ‘business league’ entitled to tax exempt status in 37_bta_288 held that an association of insurance agents collecting as an insubstantial activity commissions on municipal insurance placed through its members is a business activity in 267_fsupp_830 w d wash determined that the line_of_business rule generally requires that a trade group represent an entire industry page -7- in 693_f2d_525 held insurance endorsement and administration is not the sort of unique activity that satisfies the substantial relationship_test nor is its benefits inherently group-related rather than merely advising its members of the availability and desirability of insurance coverage to credit unions generally lcul promoted the purchase of policies from a particular carrier cuna cumis the district courts observed that lcul’s insurance activities did little more than generate revenue for the league and provide cuna cumis with convenient services in the marketing and administration of its programs because the league's insurance endorsement is basically a fundraising activity it is by definition unrelated business activity under sec_513 we therefore affirm the holding below that department of the treasury - internal_revenue_service form 886-acrev form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service 20xx12 org lcul's trade_or_business of insurance endorsement and promotion was not substantially related to its exempt_function in 726_f2d_1097 en cir it was held that an activity of a business league was a tax-exempt function where the activity benefited is membership as a group rather than in their individual capacities the benefit to the group occurred where a business league provided a product or service to its members for a fee with the benefit not directly proportional to the fees for example seminars and legislative activities this court wrote that services which render benefits according to the fee that is paid for them are taxable business activities not tax-exempt services in american association of engineers employment inc v commissioner 11_tcm_207 aff'd f 2d cir it was ruled that operating an employment agency precludes exemption under sec_501 in 69_tc_53 the court held that an organization did not qualify as a tax-exempt business league because it both engaged in a regular business of a kind ordinarily carried on for profit and its activities were directed to the performance of particular services for individual members in crooks v kansas city hay dealers' ass'n c c a f 2d a chamber of commerce is defined as ‘a society of a city who meet to promote the general trade and commerce of the place ‘ in 699_f2d_167 c a n c date we must conclude that the association's insurance service primarily advances the interests of participating members and so it is not related to its charitable purpose the presence of a single substantial nonexempt purpose can destroy the exemption regardless of the number of exempt purposes 326_us_279 90_led_67 66_sct_112 am campaign acad v commissioner 92_tc_1056 taxpayer’s position based upon a written response to an information_document_request the organization’s position is as follows the organization believes that it is entitled to exemption under sec_501 because its primary purpose is to serve the members by supporting their needs for training and development wage and salary information human resources policies and form 886-acev department of the treasury - internal_revenue_service page -8- form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org 20xx12 procedures labor and employment information and best practices assisting members in becoming and remaining more productive and thus more competitive the organization states that organization is spent rendering the human resource services described above of the time of the ceo the sole employee of the to the organization states that it was founded for and continues to support encourage and promote cooperative activities among its members all over central state based upon testimony during the initial interview the eo has a website which the ceo updates and maintains that hosts a wealth of information related to human resource issues accessible by members when the login and provide their password the eo is experiencing a decline in membership dues as such the eo attempts to raise funds through conducting the activities described above the ceo indicated his actions are consistent with the actions of his predecessor the ceo said if the eo were revoked he would lose a lot of business in the form of membership dues government's position audit work showed that program service revenue was incorrectly reported on page part vii the book amounts of program services revenue were determined to be the best reflection of the eo’s activities following is a comparison of tax vs book analysis seminar income consulting income referral fees training services totals return dollar_figure dollar_figure book dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure in order to qualify for exemption as a business league under reg sec_1_501_c_6_-1 an exempt_organization must meet all of tests persons having a common business_interest whose purpose is to promote the common business_interest not organized for profit that does not engage in a business ordinarily conducted for profit whose activities are directed at improvement of one or more lines of business as distinguished from the performance of particular services form 886-a rev department of the treasury - internal_revenue_service page -9- form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org 20xx12 of the same general class as a chamber of commerce or a board_of trade the stated common business_interest of taking an active role in development and education of the workforce and the manner in which the activities are conducted are activities more aligned with a sec_501 organization not a c organization the eo failed to show evidence of encouraging cooperation between government and business the promotion of the geographic region as a place to work is a stated common business_interest while this is an exempt activity of a c6 the eo failed to show evidence of this activity occurring the eo’s stated common business_interest of attempting to influence legislation germane to the common business interests of the eo’s members can be an exempt_purpose per revrul_61_177 which provides that attempting to influence legislation germane to the common business interests of an organization's members is an exempt_purpose under sec_501 however sec_1_162-20 states attempting to influence legislation germane to the common business interests of an organization's members ie health care legislation free choice act etc constitutes grass-roots lobbying for which no business deduction for example the allocable portion of members’ dues is allowed the eo provided no evidence to indicate this activity occurred another of the eo’s stated common business_interest is directed at the promotion of higher business standards and better business methods revrul_81_175 defines the term particular services for the purposes of sec_501 of the code as acting in a manner which provides an economy or a convenience for members in the operation of their own businesses audit work showed that the eo’s stated principal activities of improvement of working conditions and better business methods actually involved providing human resource services to members on request which are not a common business_interest but rather providing a convenience to members in the operation of their own businesses and thus performing particular services for members the eo fails the first test the eo’s stated purpose of promoting the common business interests of the members is realized through the members obtaining human resource services from the one-man operation of org based upon requests from members on a member by member basis this activity is not a promotion of an exempt common business_interest but rather is providing particular services to individuals members form 886-a crev department of the treasury - internal_revenue_service page -10- department of the treasury - internal_revenue_service form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items 20xx12 org the eo’s membership consists of a broad representation of businesses in audit work showed there was no common business_interest shared by the members of the varied businesses in revrul_59_391 it states tax exemption has been denied for lack of a sufficient common business_interest involving an organization of individuals engage in different trades or professions not in competition who exchanged business information there is a strong interest in obtaining particular services from the eo in the form of human resource services it appears the membership’s prime interest is in the eo’s ceo’s expertise in human resource information which involves providing particular services to individuals the eo fails the second test the eo’s articles of incorporation and by-laws prohibit being organized for profit as do sec_501 of the code and sec_1_501_c_6_-1 of the regulations but analysis of the eo’s activities indicates the eo is organized for profit in it’s primary activity as well as in non-primary activities those activities are delineated in below the eo fails the third test of not being organized for profit the eo’s primary activity is providing human resources hr services to members and is an activity ordinarily conducted for profit these services are of the same character of services provided by hr consulting firms the membership dues may be construed as being of the same character as that of a professional charging a retainer fee against which future services are applied in 326_us_279 90_led_67 66_sct_112 and am campaign acad v commissioner 92_tc_1056 it is stated that the presence of a single substantial nonexempt purpose can destroy the exemption regardless of the number of exempt purposes in 69_tc_53 the court held that an organization did not qualify as a tax-exempt business league because it both engaged in a regular business of a kind - ordinarily carried on for profit and its activities were directed to the performance of particular services for individual members the primary activity of providing hr services to members is an activity ordinarily carried on for profit and therefore is nonexempt the eo’s primary activity is one involving providing particular services to individual members in the form of human resources information specific to individual members as a result the subject eo’s tax-exempt status is destroyed less than a primary amount of a sec_501 organization’s activities may consist of furnishing particular services and or engaging in unrelated_trade_or_business however if these activities are not primary activities any income generated by them is unrelated_business_income the eo engages in non-primary activities that are nonexempt activities form 886-a crev department of the treasury - internal_revenue_service page -11- form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org 20xx12 the eo’s activity of offering employment services is a business ordinarily conducted for profit american association of engineers employment inc v commissioner 11_tcm_207 affd f 2d cir ruled that operating an employment agency precludes exemption of an organization under sec_501 in revrul_61_170 the position of the irs is that the operation of an employment service by a tax-exempt association is an unrelated activity any income of the eo’s activity is therefore taxable as unrelated_business_income under sec_513 the eo’s activity of promoting health insurance and long term disability plans and receiving referral fees is a business ordinarily conducted for profit in 726_f2d_1097 cir this court wrote that services which render benefits according to the fee that is paid for them are taxable business activities not tax-exempt services the fee generated here is the referral commission income to the subject eo from the insurance_companies the referral commission income is based upon the number of policies written by the insurance_companies from the membership of the eo thus the eo’s service of referring business to the insurance_companies and the resulting referral commission paid to the eo is a taxable business activity not tax-exempt services in 37_bta_288 it was held that an association of insurance agents collecting as an insubstantial activity commissions on municipal insurance placed through its members is a business activity the subject eo engages in collecting commissions referral fees from insurance placed through its members and is by this definition a business activity the eo’s referral income from promotion of insurance products amounted to as adjusted dollar_figuredollar_figure or the eo’s total revenue resulting in the insubstantial nonexempt activity of providing particular services to individuals of in 693_f2d_525 the court observed that lcul’s insurance activities did little more than generate revenue for the league and provides cuna cumis with convenient services in the marketing and administration of its programs because the league's insurance endorsement is basically a fundraising activity it is by definition unrelated business activity under sec_513 here the eo did little more than generate revenue for the eo and certainly provides co-2s and co- life with convenient services in the marketing of its programs the eo’s activities in this case are basically a fundraising activity and by definition an unrelated business activity under sec_513 that also involves furnishing particular services to individual members in 699_f2d_167 c a n c date we must conclude that the association's insurance service primarily advances the interests of participating members and so it is not related to its charitable purpose the subject eo’s activity advances the interests of form 886-acrev department of the treasury - internal_revenue_service page -12- department of the treasury - internal_revenue_service form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items 20xx12 org participating members and is thus providing particular services to individuals such an activity is not related to an organization's exempt_purpose and is taxable as unrelated taxable_income under sec_513 the eo’s activity of providing training seminars is conducted for profit and is certainly one which performs particular services for individuals the ceo’s words spell it out the training fulfills a need employers have to develop their employees or to upgrade their skills which they are unable to deliver themselves revrul_68_264 defines a particular service for the purposes of sec_501 of the code as an activity that serves as a convenience or economy to the members of the organization in the operation of their own businesses in this case a business ordinarily in sec_1_513-1 d of the regulations it states where the production or distribution of the goods or the performance of the services does not contribute importantly to the accomplishment of the exempt purposes of an organization the income from the sale of the goods or the performance of the services does not derive from the conduct of related trade_or_business the activity's training seminar income is dollar_figuredollar_figure only of the eo’s total revenue and as such does not contribute importantly to the accomplishment of the eo’s exempt_purpose the activity is essentially a fundraising activity and by definition is an unrelated business activity under a the eo’s activity of hr consulting is a business ordinarily conducted for profit reg sec_1_513-1 b defines an unrelated_trade_or_business as of producing or distributing goods or performing services from which a particular amount of gross_income is derived do not lose identity as trade_or_business merely because they are carried on within a larger aggregate of similar activities the eo’s primary activity of providing advice on human resources is a business ordinarily conducted for business so the act of consulting the arena of human resources is also one of ordinarily conducted for profit by virtue of the fact that the activity is basically a fundraising activity it is by definition an unrelated business activity under a as such as adjusted dollar_figuredollar_figure is unrelated_business_income the eo is engaging in providing particular services to members when conducting this nonexempt activity because the eo does engage in business activities ordinarily conducted for business purposes the eo fails the fourth test none of the eo’s activities are directed at improvement of a line_of_business a sec_5 distinguished from performing particular services the eo’s activities can be likened to the situation described in revrul_59_391 where tax exemption has been denied for lack of a sufficient common business_interest involving an organization of individuals engage in different trades or professions not in competition who exchanged business information in this case the eo is providing hr information which is not directed at improvement of a line_of_business but rather is providing particular services to persons form 886-acrev department of the treasury - internal_revenue_service page -13- department of the treasury - internal_revenue_service form_8 a name of taxpayer schedule no or exhibit year period ended explanation of items 20xx12 org in 734_f2d_71 1st cir found that the information exchange is developed around responding to individual member requests for data relevant to applicants seeking to buy insurance from that member while business_leagues chiefly perform services for members collectively mib performs specific services for individual members the subject eo responds to members’ requests for human resource data and as such is performing specific services for individual members in 283_fsupp_1013 d c tenn date in the district_court bailey brown chief_judge held that unincorporated association engaged in regular business of providing as one of its two main purposes and as substantial part of its total activity majority of its members with individual services of kind ordinarily carried on for profit was not a ‘business league’ entitled to tax exempt status the subject eo provides human resource services to its members utilizing to of its ceo’s time providing human resource services is a substantial part of its total activity providing human resource services is of a kind ordinary carried on for profit providing human resource services to its members is performing particular services for individual persons therefore such an eo is not a business league entitled to tax exempt status revrul_56_65 states that a local organization whose principle activity consists of furnishing particular information and specialized individual services to its individual members through publications and other means is performing particular services for individual persons such an eo is therefore not entitled to exemption under sec_501 the subject eo’s principle activity consists of furnishing particular and specialized individual services to its individual members through response to individual requests for human resource information specific to the individual member the eo is therefore performing particular services for individual persons other activities of the eo are directed at providing particular services to persons the activity of promoting group health insurance and long term disability plans is providing particular services to individuals revrul_74_81 states that by providing group workmen's_compensation insurance for its members the organization relieves the members of obtaining this insurance on an individual basis resulting in a convenience in the conduct of their businesses therefore the organization is rendering particular services for individual persons as distinguished from the improvement of business conditions in the contracting and related industries generally the subject eo’s activity of providing employment services to individuals is also providing particular services to individuals american association of engineers employment inc v commissioner ruled in processing applicants for engineering form 886-a rev department of the treasury - internal_revenue_service page -14- form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service 20x12 org positions and charging fees for placements petitioner was engaged in a regular business of a kind ordinarily carried on for profit and therefore is not a business league the subject eo stated occasionally we are asked to help an employer with their search when we find a qualified candidate we will request a small fee of usually of base salary regardless of the frequency of service this activity is one of providing particular services to individual persons the eo’s brochure states we like for our member organizations to think of us as their other human resources department the message of the eo’s brochure is that the eo will provide high quality information and advice such language speaks to providing particular services to individuals these particular services come in the form of answers to questions posed to the eo regarding human resources issues within member organizations revrul_81_175 defines the term particular services for the purposes of sec_501 of the code as acting in a manner which provides an economy or a convenience for members in the operation of their own businesses the eo’s activity of providing training seminars involves performing particular services for individuals the ceo says the training fulfills a need employers have to develop their employees or to upgrade their skills which they are unable to deliver themselves revrul_68_264 defines a particular service for the purposes of sec_501 of the code as an activity that serves as a convenience or economy to the members of the organization in the operation of their own businesses this activity is one of providing particular services to individuals as opposed to improvement of a line_of_business the eo fails the fifth test of activities which are directed at improvement of one or more lines of business as distinguished from the performance of particular services a chamber of commerce is defined by webster's new international dictionary to be ‘a board or association to promote the commercial interests of a locality a country or the like ‘ in c j and bouv law dict rawle' sec_3rd rev it is defined as ‘a society of a city who meet to promote the general trade and commerce of the place ’ this latter definition is quoted in crooks v kansas city hay dealers' ass'n c c a f 2d sec_501 are similar to chambers_of_commerce except that they serve only the common business interests of the members of a single line_of_business or of the members of closely related lines of business within a single industry the subject eo has provided no evidence showing its activities serve a single line_of_business or of the members of closely related lines of business within a single industry the eo’s activities are not of the same general class as that of a chamber of commerce in revrul_73_411 trade associations or business_leagues under therefore the eo fails the sixth test form 886-a rrev department of the treasury - internal_revenue_service page -15- form_886 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended 20xx12 this organization fails all six tests under sec_1_501_c_6_-1 and as a result is not entitled to remain exempt the organization is engaged in the primary nonexempt activity of providing particular services to persons the organization also engages in non-primary nonexempt activities involving activities normally conducted for business purposes and performing particular services for individuals conclusion based on the foregoing reasons the organization does not qualify for exemption under sec_501 and its tax exempt status should be revoked effective january 20xx alternative issue in the alternative if the organization’s exempt status under sec_501 is upheld should the nonexempt activities’ income be taxable as unrelated_business_income under sec_511 of the code facts org org a sec_501 exempt_organization was granted exemption on 19xx the eo’s exempt_purpose as stated in certificate of incorporation is for which the corporation is formed are to encourage and support the industries of the state afford a medium of cooperation among the industries work for constructive policies oppose class legislation to initiate encourage foster and promote constructive activities on behalf of industry org supports any industry organization or business public or private- service or manufacturing with one or more employees the 20xx form_990 states that the organization’s primary purpose is to support industries in the eo’s brochure states org’s territory covers two-thirds of the geographical area within the state of state with a concentration of members in city county county county county city city city city city and city businesses from all sectors of the economy in it represents approximately the eo’s brochure states annual membership investment is based on average annual total number of employees using the following formula e e employees dollar_figure plus employees dollar_figure per employee per year dollar_figuredollar_figure maximum form 886-a rev department of the treasury pp ry - internal_revenue_service page -16- department of the treasury - internal_revenue_service form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items 20xx12 org based upon a written response to an information_document_request the eo’s program service activities consist of the following human resources - training consultation forms and procedures on wide variety of hr topics service provider co-1 service description help with understanding and compliance with labor employment law practices state federal regulations and human resources best practices frequency of service ongoing time spent resources utilized of time goes to this email telephone and website resources are utilized biggest resource is utilization of my time how provided through website newsletter email seminars and meetings purpose served education of members and assistance to them in developing insurance - health insurance and long term care insurance benefit sec_1 service provider co-2s health insurance co-3 long term care service description co-2’s small_group health plan is offered to members with employees members who enroll get free vision care and free employee assistance plan benefits co-3’s long term care insurance product is offered to org members at a discounted rate frequency of service these services are offered on an ongoing basis to org members time spent resources utilized most of org’s efforts involve awareness and promotion through the newsletter emails and website how provided services are provided by a third party purpose served none provided seminars - such as software training and seminars on hr and managerial topics community college and an occasional service provider org outside instructor service description training is offered on in microsoft office suite word excel powerpoint and access - versions 20xx and frequency of service 20xx training is also offered on a variety of topics relating to management supervisory skills labor employment law and state federal regulation compliance issues time spent resources utilized there are approximately seminars per year half are human resources related the other half related to software training how provided most of the human resources seminars are provided at org’s office conference room all of the software training classes are conducted in the central state community college’s computer lab purpose served the training fulfills a need employers have to develop their employees or to upgrade their skills which they are unable to deliver themselves form 886-a crev department of the treasury - internal_revenue_service page -17- department of the treasury - internal_revenue_service form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items 20xx12 org information from the eo’s 20xx form_990 on page part line the eo’s total revenue is dollar_figure on page part line program service revenue is dollar_figure included in program service revenue as adjusted are the following seminar income consulting income referral fees dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure on page part line membership dues are dollar_figuredollar_figure on page part line interest on savings and temporary cash investments is dollar_figure on page part line 9c net_income from fundraising activities sponsoring a golf tournament is dollar_figuredollar_figure on page part vii the exclusion code of was used to exclude program service revenue from unrelated_business_income the organization did not file a form 990-t exempt_organization business income_tax return for the year under examination law sec_511 of the code imposes a tax upon the unrelated_business_taxable_income of organizations exempt form federal_income_tax including organizations described in sec_501 of the code sec_512 of the code defines unrelated_business_taxable_income as gross_income from any unrelated_trade_or_business sec_513 of the code defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income of funds or the use it makes of the profits derived to the exercise of performance by such organization of its exempt functions sec_513 of the code provides that a trade_or_business includes any activity which is carried on for the production_of_income from the sale_of_goods or performance of services an activity does not lose its identity a trade_or_business because it is carried form 886-a ev department of the treasury - internal_revenue_service page -18- form_8 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended 20xx12 on within a larger aggregate of similar activities or within a larger complex of other endeavors which may not be related to the exempt purposes of the organization sec_1_513-1 of the regulations provides that the term trade_or_business for purposes of sec_513 of the code has the same meaning it has in sec_162 and generally includes any activity carried on for the production_of_income from the sale_of_goods or services in revrul_66_151 it states even where a principal purpose is not the operation of a business an association may nonetheless be subject_to liability for the unrelated_business_income_tax not withstanding the fact that the business is conducted with its members in revrul_67_182 it states that a business league was denied exemption for maintaining a library for its members’ use revrul_68_264 defines a particular service for the purposes of sec_501 of the code as an activity that serves as a convenience or economy to the members of the organization in the operation of their own businesses revrul_73_411 trade associations or business_leagues under sec_501 are similar to chambers_of_commerce except that they serve only the common business interests of the members of a single line_of_business or of the members of closely related lines of business within a single industry in revrul_74_81 it states that by providing group workmen’s compensation insurance for its members the organization relieves the members of obtaining this insurance on an individual basis resulting in a convenience in the conduct of their businesses therefore the organization is rendering particular services for individual persons as distinguished from the improvement of business conditions in the contracting and related industries generally in 69_tc_53 the court held that an organization did not qualify as a tax-exempt business league because it both engaged in a regular business of a kind ordinarily carried on for profit and its activities were directed to the performance of particular services for individual members in 699_f2d_167 c a n c date we must conclude that the association's insurance service primarily advances the interests of participating members and so it is not related to its charitable purpose form 886-a rev department of the treasury - internal_revenue_service page -19- form_8 a department of the treasury - intema revenue service explanation of items name of taxpayer org schedule no or exhibit year period ended 20xx12 the presence of a single substantial nonexempt purpose can destroy the exemption regardless of the number of exempt purposes 326_us_279 90_led_67 66_sct_112 am campaign acad v commissioner 92_tc_1056 in 726_f2d_1097 this court wrote that services which render benefits according to the fee that is paid for them are taxable business activities not tax-exempt services cir in 37_bta_288 it was held that an association of insurance agents collecting as an insubstantial activity commissions on municipal insurance placed through its members is a business activity the subject eo engages in collecting commissions referral fees from insurance placed through its members and is by this definition a business activity in 693_f2d_525 the court observed that lcul’s insurance activities did little more than generate revenue for the league and provides cuna cumis with convenient services in the marketing and administration of its programs because the league's insurance endorsement is basically a fundraising activity it is by definition unrelated business activity under sec_513 here the eo did little more than generate revenue for the eo and certainly provides co-2s and co- life with convenient services in the marketing of its programs taxpayer’s position the organization believes their activities are exempt from federal tax in that they are used in performing its exempt_purpose government's position audit work showed that program service revenue was incorrectly reported on page part vii the book amounts of program services revenue were determined to be the best reflection of the eo’s activities following is a comparison of tax vs book analysis seminar income consulting income referral fees training services totals book return dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figure dollar_figuredollar_figure form 886-a rev department of the treasury - internal_revenue_service page -20- department of the treasury - internal_revenue_service form_8 a name of taxpayer schedule no or exhibit year period ended explanation of items 20xx12 org to the eo’s primary activity is providing human resources hr services to members utilizing ofthe ceo’s time and is an activity ordinarily conducted for profit these services are of the same character of services provided by hr consulting firms the membership dues may be construed as being of the same character as that of a professional charging a retainer fee against which future services are applied in 326_us_279 90_led_67 66_sct_112 and am campaign acad v commissioner 92_tc_1056 it is stated that the presence of a single substantial nonexempt purpose can destroy the exemption regardless of the number of exempt purposes in 69_tc_53 the court held that an organization did not qualify as a tax-exempt business league because it both engaged in a regular business of a kind ordinarily carried on for profit and its activities were directed to the performance of particular services for individual members the primary activity of providing hr services to members is an activity ordinarily carried on for profit and therefore is nonexempt the eo’s primary activity is one involving providing particular services to individual members in that the eo responds to specific requests for information pertinent to the individual member's business as a result the subject eo’s tax-exempt status is destroyed in this case the subject eo’s primary activity is not an exempt activity therefore the associated income is unrelated_business_income taxable under sec_513 as shown above the principal business activity of providing particular services to persons in the form of providing hr information to members on request is not an exempt activity as such membership dues become nonexempt_income in proportion to the percentage of the eo’s resources spent in performing the nonexempt activities both the principal business activity and the allocable portion of membership dues are subject_to taxation under sec_511 of the code the ceo stated that utilizing the ceo’s statement of time spent on this primary nonexempt activity or dollar_figuredollar_figure of membership dues are allocated to and are taxable as unrelated_business_income under sec_513 of his time is spent on the primary nonexempt activity to the organization's program services revenue addressed below have no causal relationship to the stated exempt_purpose based upon the foregoing conclusion thus it does not contribute importantly to the accomplishment of the organization’s exempt_purpose form_990 page part vii incorrectly excluded program service revenue from taxation as unrelated_business_income utilizing an exclusion reserved for sec_501 organizations form 886-acrev department of the treasury - internal_revenue_service page -21- form_8 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service 20xx12 org seminars conducted sponsored by the eo are not a primary activity of the eo but produce income for the eo of dollar_figuredollar_figure the eo states that the training fulfills a need employers have to develop their employees or to upgrade their skills which they are unable to deliver themselves according to revrul_68_264 it defines a particular service for the purposes of sec_501 of the code as an activity that serves as a convenience or economy to the members of the organization in the operation of their own businesses thus by definition income from seminars conducted sponsored are particular services in that they provide both a convenience to the employer and an economy to the members in the operation of their own businesses while less than a primary amount of a sec_501 organization's activities may consist of furnishing particular services and or engaging in unrelated_trade_or_business if these activities are not primary activities any income generated by them is unrelated_business_income in this case the income of dollar_figuredollar_figure is taxable as unrelated_business_income under sec_513 of the code consulting income generated by the eo is not a primary activity of the eo but produced dollar_figuredollar_figure of income for the eo sec_513 of the code provides that a trade_or_business includes any activity which is carried on for the production_of_income from the sale_of_goods or performance of services reg sec_1_513-1 b defines an unrelated_trade_or_business as of producing or distributing goods or performing services from which a particular amount of gross_income is derived do not lose identity as trade_or_business merely because they are carried on within a larger aggregate of similar activities the eo’s primary activity of providing advice on human resources is a business ordinarily conducted for business so the act of consulting the arena of human resources is also one of ordinarily conducted for profit by virtue of the fact that the activity is basically a fundraising activity it is by definition an unrelated business activity under a the eo is engaging in providing particular services to members when conducting this nonexempt activity while less than a primary amount of a sec_501 organization’s activities may consist of furnishing particular services and or engaging in unrelated_trade_or_business if these activities are not primary activities any income generated by them is unrelated_business_income in this case the income of dollar_figuredollar_figure is taxable as unrelated_business_income under sec_513 of the code referral fees or commissions from members purchasing health insurance products from co-2s and long term care products from co-3 life are not the result of a primary activity of the eo but produced dollar_figuredollar_figure of income for the eo in 699_f2d_167 c a n c date we must conclude that the association's insurance service primarily advances the interests of participating members and so it is not related to its charitable purpose if an activity is not related to its exempt_purpose it is an unrelated business activity revrul_74_81 states that by providing group workmen’s compensation insurance for its members the organization relieves the members of obtaining this insurance on an individual basis resulting in a convenience in the conduct of their businesses form 886-a cev department of the treasury - internal_revenue_service page -22- department of the treasury - internal_revenue_service form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items 20xx12 org therefore the organization is rendering particular services for individual persons as distinguished from the improvement of business conditions in the contracting and related industries generally in 37_bta_288 it was held that an association of insurance agents collecting as an insubstantial activity commissions on municipal insurance placed through its members is a business activity the subject eo engages in collecting commissions referral fees from insurance placed through its members and is by this definition a business activity the eo’s referral income from promotion of insurance products amounted to dollar_figuredollar_figure or of the eo’s total revenue resulting in the insubstantial nonexempt activity of providing particular services to individuals in 693_f2d_525 the court observed that lcul’s insurance activities did little more than generate revenue for the league and provides cuna cumis with convenient services in the marketing and administration of its programs because the league's insurance endorsement is basically a fundraising activity it is by definition unrelated business activity under sec_513 here the eo did little more than generate revenue for the eo and certainly provides co-2s and co-3 life with convenient services in the marketing of its programs the eo’s activities in this case are basically a fundraising activity and by definition an unrelated business activity under sec_513 that also involves furnishing particular services to individual members while less than a primary amount of a sec_501 organization’s activities may consist of furnishing particular services and or engaging in unrelated_trade_or_business if these activities are not primary activities any income generated by them is unrelated_business_income in this case the income of dollar_figuredollar_figure is taxable as unrelated_business_income under sec_513 of the code summary of unrelated_business_income primary activity - hr services allocated seminar income referral commissions insurance products hr consulting total unrelated_business_income conclusion of membership dues dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure the organization's program service revenue and allocable portion of its membership dues are taxable as unrelated_business_income the organization shall prepare and file form 990-t for the tax_year ending in 20xx reporting all unrelated_business_income form 886-arev department of the treasury - internal_revenue_service page -23-
